Title: To John Adams from David Sewall, 19 July 1823
From: Sewall, David
To: Adams, John


				
					Dear Sir
					York 19th. July 1823
				
				My life being yet continued, and my Scribling faculties stil remaining, I determined to address you a few lines once more to my Old Friend, I felt at a loss, for a Subject, to amuse, But upon the late Anniversary of Independence, I took up a Book which enumerated some of the causes which led to that important event—In which the Resolution of the American Lady, to proscribe the use of Tea; so long as it was Subjected to a Parliamentary Tax. It br’ot to my recollection an anagdote of Major Fuller of New town of Sonorous memory.—While Govr Gage commanded at Boston; Information was made to the Committe that had the Inspection of Congressional & other violations under its care—That the Major went frequently into Boston; and always carried with him a Tin Cannister. From whence it was concluded that He smuggled Tea for himself and Family a crime of no small magnitude, in  a professed Son of liberty at that period. And for which they called upon him to Answer.—The Major acknowledged the Fact of carrying a Tin Cannister frequently, to and from Boston But instead of Tea, which it had been accustomed to Contain, He always had it filled with Gun Powder, By which means He had obtained, a considerable Supply of that important Article—And thereupon, was here by acquitted of the Supposed Crime of Smugling Tea!I enjoy better Health, than Persons of our years usually have, and amuse myself with reading such Occurrences as the Papers of the Day Communicate.—And was very sorry to find Govr. Eustice in his Inaugural Speech to the Massa. Genl Court, had brot to View matters that were supposed, were laid to rest in the chapter of Oblivion.—I sincerely Wish it may not, raise the Embers of Contention.The unnecessary interferance of the French with Spain—respecting its Internal Concerns, is one of permissive Evils of Providence, Which Time alone will perhaps devellop for the general benefit—The emancipation of the Greeks from the Tyranny of the Turks—as Well as that of the Blacks in the Southern States ar a Subject which frequently Occur to my mind But I will trouble you no further with my reveries, that to express my best Wishes for your health & happiness / your Friend & Ser.
				
					David Sewall
				
				
					upon looking over the Catalogue of our College cotempories Peter Thatcher Smith—and Henry Hill yet survive
				
			